Citation Nr: 0529945	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active service from November 1979 to 
September 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric disorder.  The veteran 
perfected an appeal of that decision.

In the July 2002 statement of the case the RO determined that 
new and material evidence had been received, and reopened the 
claim for service connection.  Regardless of the RO's 
determination, however, the Board is without jurisdiction to 
consider the substantive merits of the claim in the absence 
of an independent finding that new and material evidence has 
been received.  The Board finds, therefore, that the issue on 
appeal is whether new and material evidence has been received 
to reopen the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The appeal was previously before the Board in September 2003, 
at which time the Board remanded the case for additional 
development.  That development having been accomplished, the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  In a May 1999 rating decision the RO denied service 
connection for a psychiatric disorder by finding that new and 
material evidence had not been received to reopen the 
previously denied claim.  The veteran was notified of the May 
1999 decision, but failed to perfect and appeal of that 
decision.  

2.  The evidence received subsequent to the May 1999 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether the veteran's currently diagnosed 
psychiatric disorder was incurred during service, and it must 
be considered in order to fairly decide the merits of his 
claim.

3.  The evidence shows that the veteran's psychiatric 
disorder, currently diagnosed as schizophrenia, is 
etiologically related to the psychiatric symptoms documented 
during service.  


CONCLUSIONS OF LAW

1.  The May 1999 decision in which the RO denied service 
connection for a psychiatric disorder is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1998); 38 C.F.R. § 3.156 
(1999).

2.  A psychiatric disorder, currently diagnosed as 
schizophrenia, was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2002 and October 
2004 by informing him of the evidence required to establish 
entitlement to service connection, including the definition 
of new and material evidence.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 187.

Although the June 2002 and October 2004 notices were sent 
following the February 2002 decision, the veteran has had 
more than three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of the veteran's claim in a June 2005 supplemental statement 
of the case.  In re-adjudicating the claim the RO considered 
all the evidence of record and applied the benefit-of-the-
doubt standard of proof.  In resolving his appeal the Board 
will also consider all the evidence now of record, and apply 
the same standard of proof.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The veteran's representative contends that the notices 
provided to the veteran were not sufficient to inform him of 
the evidence needed to substantiate his claim because the RO 
did not inform him of the specific evidence required to 
ensure a grant of service connection.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
considered the issue of the elements that must be included in 
the notice in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), and found that "[section] 3.159(b)(1) sets out with 
reasonable clarity and specificity the notice VA is required 
to provide a claimant and is entirely consistent with the 
statutory requirement of § 5103(a)."  Paralyzed Veterans of 
America, 345 F.3d at 1347.  For these reasons the Board finds 
that the representative's arguments are without merit.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also obtained a medical opinion in November 2004 regarding 
the claimed nexus between the currently diagnosed psychiatric 
disorder and his military service.  Although the veteran's 
representative argues that the RO failed to comply with the 
Board's remand instructions in obtaining that opinion, given 
the disposition of the veteran's appeal the Board finds that 
the medical opinion is sufficient for determining the merits 
of his claim.

He has not indicated the existence of any other evidence that 
is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no further development is required in 
order to assist him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).
Factual Background

The veteran's service medical records show that when examined 
on entering service in October 1979, no psychiatric 
abnormalities were found.  He was hospitalized in July 1980 
for psychiatric evaluation due to substance abuse for the 
previous four months and disciplinary problems in his unit.  
When admitted he was deeply depressed, with suicidal 
ideation, but with no evidence of psychosis.  He reported 
having had difficulties because he was separated from his 
family, and was found to have chronic depression.  He was 
discharged five days later with diagnoses of an acute 
adjustment reaction of adult life and a character disorder 
manifested by substance abuse and passive-aggressive 
personality traits.  He was found to be free of psychiatric 
defect in September 1980, when he was being court-martialed.  
He was administratively separated from service in September 
1980 in lieu of court martial.

He initially claimed entitlement to service connection for a 
psychiatric disorder in September 1980.  Evidence developed 
in conjunction with that claim included the report of a VA 
psychosocial assessment conducted two days after his 
separation from service.  The social worker then noted that 
the veteran had become increasingly nervous while in service 
due to the prolonged separation from his wife and children, 
that he began to abuse alcohol, and that he sometimes heard 
his family members calling his name.  He reported having 
crying spells during that time frame, and was contemplating 
suicide when he was hospitalized in July 1980.  He also 
reported that his father had committed suicide when he was 
one year old, and that his maladaptive behavior had began in 
service when his request for discharge was denied.  The 
social worker found that he appeared nervous and was holding 
back tears, and that there was no apparent pre-disposition 
for his psychiatric symptoms in that he had worked 
successfully for ten years before entering service.  He was 
apparently given medication for his symptoms, but the records 
of that treatment are not in file.

The RO provided him a VA psychiatric examination in August 
1981, which included psychological testing.  The psychologist 
found that the results of the battery of psychological tests 
presented a diagnostic impression of borderline schizophrenia 
with paranoid features.  The psychiatric examination, 
however, resulted in a diagnosis of a generalized anxiety 
disorder.  The clinical findings on which the psychiatrist 
based that diagnosis cannot be analyzed because some of them 
are in Spanish and have not been translated.

The veteran presented a May 1982 psychiatric evaluation 
report showing that he continued to be depressed, with 
suicidal ideation, and to sometimes hear others calling his 
name.  The psychiatrist then entered a diagnosis of 
depression with melancholia and a schizoid personality.

The RO denied entitlement to service connection for a 
generalized anxiety disorder in September 1981, which the 
veteran appealed.  In a February 1983 decision the Board 
denied service connection for an acquired psychiatric 
disorder by finding that the "situational difficulties" 
that the veteran had in service had, by their nature, 
resolved by the time he was separated from service, and that 
the personality disorder was not a disability for which 
service connection could be granted.  The veteran was 
notified of the February 1983 Board decision, and that 
decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1982).

He attempted to reopen his claim for service connection, and 
presented medical evidence showing that he received ongoing 
treatment for major depression with psychotic thoughts of a 
paranoid nature with suicidal pre-occupation following a back 
injury in 1983, and that he was totally disabled due to his 
psychiatric impairment.  He has had numerous hospitalizations 
in various private psychiatric facilities due to frequent 
suicide attempts.  His psychiatric diagnoses have included, 
in addition to major depression with psychotic symptoms, 
bipolar disorder; schizoaffective disorder; polysubstance 
abuse; and, as of February 1996, chronic schizophrenia.

In March 1999, and again in May 1999, the RO determined that 
new and material evidence had not been received because the 
evidence submitted by the veteran did not show that his 
chronic psychiatric disorder was related to the symptoms 
documented during service.  The veteran submitted a notice of 
disagreement with the May 1999 decision in November 1999, and 
the RO issued a statement of the case in December 1999.  The 
veteran did not, however, submit a substantive appeal until 
August 2000, which was not within the one year period 
following notice of the May 1999 decision.  For that reason 
the May 1999 decision is final.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993) (although a 
notice of disagreement is timely filed, a timely filed 
substantive appeal is required to perfect the appeal); 
38 C.F.R. § 20.1103 (1998).

The evidence received following the May 1999 decision 
includes duplicate copies of medical records previously 
submitted, and additional records documenting the veteran's 
treatment for a psychiatric disorder since at least 1984.  
The evidence also includes the report of a November 2004 VA 
psychiatric examination and medical opinion regarding the 
etiology of the veteran's psychiatric symptoms.  During the 
examination the veteran reported feeling depressed and crying 
without cause, which began when he was in service.  He stated 
that he had entered service with the belief that he would be 
given the military occupational specialty (MOS) of a cook, in 
that he had worked as a cook for many years before entering 
service.  After entering service he was informed that he 
could not work as a cook, and was assigned to ammunition 
supply, which caused him to be depressed.

The examiner reviewed the evidence in the claims file and 
noted the veteran's psychiatric treatment in service, and 
found no further evidence of a psychiatric disorder until 
1988.  He then provided the following opinion:

Available documentation suggests that there may be 
a predisposition in [the] veteran's family toward 
mental illness and depression, and it is also noted 
that his father committed suicide.  Although the 
first documentation of [the] veteran's emotional 
and psychiatric problems date to his military 
service, it seems highly unlikely that his 
schizophrenia should be considered service 
connected.  The unexpected stress of his changed 
MOS may have been a precipitant for the 
exacerbation of some of his symptoms, but this is 
unknown and unproven.  Given the known etiologies 
of schizophrenia it is more likely than not that 
his thought disorder is not service connected, as 
such disorders are most often the result of 
biological factors or predispositions, certain 
types of drug abuse and trauma.  The trauma 
associated with his changed MOS seems very unlikely 
to have independently been sufficient to result in 
such a severe form of mental illness. . . .  It 
cannot be stated whether his depression, evidenced 
in the military and having led to his discharge, is 
related to his current psychotic condition, or 
simply coincident with it.  Based upon available 
documentation, his psychosis does not appear to 
have been in evidence until several years after he 
left the military.  All areas of functioning are 
severely impacted by his psychiatric disorder, and 
there do not appear to have been any substantial 
periods of symptom remission.
New and Material Evidence

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The November 2004 medical opinion is new, in that the 
evidence of record prior to May 1999 did not include a 
medical opinion regarding the etiology of the veteran's 
psychiatric disorder.  The evidence is also material because 
it bears directly and substantially on the issue on appeal, 
that being whether the currently diagnosed psychiatric 
disorder is related to the symptoms that the veteran 
demonstrated during service, and it must be considered in 
order to fairly decide the merits of his claim.  The Board 
finds, therefore, that new and material evidence has been 
received, and the claim for service connection for a 
psychiatric disorder is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the July 2002 
statement of the case.  The RO has also provided the veteran 
with the laws and regulations pertaining to service 
connection, and the veteran and his representative submitted 
arguments and evidence on that issue.  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim for service connection without prejudice to the 
veteran.
Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence of a 
disease or injury in service or during the presumptive 
period; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The medical evidence clearly shows that the veteran has a 
psychiatric disorder, which is currently diagnosed as 
schizophrenia.  In addition, the service medical records show 
that he was treated for psychiatric symptoms during service, 
and that psychological testing was probative of schizophrenia 
in June 1981, within a year of his separation from service.  
His claim is, therefore, supported by medical evidence of a 
current diagnosis of disability, and probative evidence of a 
related disease in service and during the presumptive period.  
For the reasons explained below, the Board also finds that 
his claim is supported by probative evidence of a nexus 
between the current disability and the symptoms documented 
during and shortly after service.  Hickson, 12 Vet. 
App. at 253.

The examiner in November 2004 found that the first 
documentation of the veteran's emotional and psychiatric 
problems date to his military service, without any 
substantial periods of symptom remission, and that the 
unexpected stress of his changed MOS may have been a 
precipitant for the exacerbation of his symptoms.  The 
examiner did not find that the symptoms in service were acute 
and transitory, or unrelated to his subsequent mental 
impairment, but that the current psychiatric disorder dated 
from service.  Although the examiner found that the 
psychiatric disorder was not service connected, that 
assessment was based on his reference to schizophrenia being 
primarily the result of biological factors or 
predispositions, certain types of drug abuse, and trauma.  
Regardless of whether the veteran had a predisposition for 
mental illness, or whether it is familial in nature, service 
connection is warranted if it initially became manifest 
during service.  See VAOPGCPREC 82-90 (service connection may 
be granted for diseases, but not defects, of congenital, 
developmental, or familial origin).  

A finding that the psychiatric disorder in service was due to 
drug abuse would preclude service connection on the basis 
that the disorder was the result of the veteran's willful 
misconduct.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(m) (2005).  The evidence does not show, however, that 
his alcohol or drug abuse in service caused the psychiatric 
disorder; the substance abuse is characterized as a 
manifestation of a psychiatric disorder.

The examiner also indicated that it was not clear whether the 
depression demonstrated during service was related to the 
current psychiatric diagnosis, and that schizophrenia was 
initially diagnosed years after the veteran's separation from 
service.  The examiner did not acknowledge the report of the 
June 1981 psychological testing that showed the veteran then 
had borderline schizophrenia, or the continuing treatment for 
psychotic symptoms under other diagnoses since 1982.

The Board finds, based on review of the evidence as a whole, 
that a nexus exists between the symptoms demonstrated during 
and shortly following service and the currently diagnosed 
psychiatric impairment.  For that reason the evidence 
supports the grant of service connection for a psychiatric 
disorder, currently diagnosed as schizophrenia.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  

Service connection for a psychiatric disorder, currently 
diagnosed as schizophrenia, is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


